DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, it is unclear how the polyamide (A) distinguishes over the polyvinylpyrrolidone homopolymer (E), the latter containing amide units.
In claim 12, the phrases "a total of percentages” and “a molar mass” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0304715 (Zucchelli) in view of US 2005/0143503 (Bauer).
Zucchelli discloses a molding composition comprising:
a polyamide (meets Applicants’ polyamide (A) and content thereof);
5 to 20 wt.% of a hypophosphorus acid metal salt such as aluminum hypophosphite (meets Applicants’ inorganic phosphinate salt (B) and content thereof);
2.5 to 10 wt.% of an organic phosphinate metal salt such as aluminum diethyl phosphinate (meets Applicants’ organic phosphinate salt (C) and content thereof);
3 to 15 wt.% of a nitrogen based flame retardant such as melamine cyanurate (meets Applicants’ melamine cyanurate (D) and content thereof);
0.5 to 5 wt.% of a polyhydric polymer flame retardant synergist such as ethylene vinyl alcohol copolymer (not precluded from present claims); and
other additives (meets Applicants’ optional additives (F))
(e.g., abstract, [0027-0035], [0040-0044], [0094], examples, claims 14-15).
As to claims 12 and 13,  Zucchelli does not disclose the use of a polyvinylpyrrolidone homopolymer.  Bauer discloses a molding composition comprising a thermoplastic polymer such as polyamide, melamine cyanurate and an agglomerate containing an organic phosphinate flame retardant and a polyvinylpyrrolidone flame retardant synergist.  Bauer further teaches that polyvinylpyrrolidone is a viable flame retardant synergist alternative to polyhydric polymers such as polyvinyl alcohol.  Thus, it would have been obvious to one having ordinary skill in the art to use a polyvinylpyrrolidone either in place of or in addition to Zucchelli’s ethylene vinyl alcohol copolymer for its expected additive effect and with the reasonable expectation of success.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]the idea of combining them flows logically from their having been individually taught in the prior art”, In re Kerkhoven, 205 USPQ 1069.
As to claims 14 and 15, Zucchelli discloses aluminum hypophosphite.
As to claims 16 and 17, Zucchelli discloses aluminum diethyl phosphinate.
As to claim 18, Bauer discloses powdered polyvinylpyrrolidone.
As to claim 19, Bauer discloses polyvinylpyrrolidone-containing agglomerates having a median particle size of 0.1 to 3000 microns.  It would be within the purview of one having ordinary skill in the art to determine the appropriate d50 value in accordance with desired properties and applications.
As to claim 20, Zucchelli discloses molded articles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ANA L. WOODWARD/                                                                            Primary Examiner, Art Unit 1765